Title: From John M. Perry to Arthur S. Brockenbrough, 14 May 1825
From: Perry, John M.
To: Brockenbrough, Arthur S.


                        
                        
                            
                            May 14th 1825
                    Received of A. S Brockenbrough Proctor of the University of Va a Draft on the Bursar for Two thousand four hundred & eleven dollars 26 cents it being the balance  of three thousand dollars for the first payment for a tract of Land lately purchased of him for the University of Va
                        John M Perry